Citation Nr: 0425832	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from December 1942 to February 
1946 and from March 1946 to January 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran requested a local hearing in 
September 2003, but cancelled his local hearing in December 
2003.


FINDINGS OF FACT

1.  Chronic bilateral hearing loss was not manifest during 
service and sensorineural hearing loss was not manifest 
within one year of separation from service.  Bilateral 
hearing loss disability is not attributable to service.

2.  Tinnitus is related to combat service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor can sensorineural hearing loss be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  Tinnitus was incurred in combat service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the veteran's claims for service connection for bilateral 
hearing loss and tinnitus.  The appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC), and letters sent 
to the appellant informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from April 2001, explained the evidence needed to 
establish service connection, what evidence was of record 
regarding his claims for service connection for tinnitus and 
bilateral hearing loss, and also requested that the veteran 
submit VA Form 21-4142, Authorization for Release of 
Information, to help obtain additional medical records which 
would substantiate his claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in December 2002.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to the duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The RO attempted to locate the veteran's service medical 
records in April 2001, only to discover that the records were 
deemed "fire related" by the National Personnel Records 
Center (NPRC).  The RO tried again in December 2001 to locate 
the morning and sick reports of the 407th Infantry Regiment, 
Company G, but was also unsuccessful.  The appellant elected 
a local hearing in September 2003, but cancelled the hearing 
in December 2003.  Additionally, VA provided the veteran with 
an examination, to include a nexus opinion, in conjunction 
with his claims.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain the evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim, and the Board 
is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

II.  Service Connection

The veteran asserts that service connection for bilateral 
hearing loss and tinnitus is warranted.  The Board notes that 
the veteran is a combat veteran, having served as a squad 
leader in Central Europe during World War II.  He is in 
receipt of a Combat Infantryman Badge (CIB).  He states that 
he was unable to hear for days after combat and suffered 
constant ringing in his ears as a result of his combat 
service.

The National Personnel Records Center reported that the 
veteran's service medical records are "fire related."  
Subsequent attempts to locate morning and sick reports from 
the veteran's infantry regiment have been unsuccessful.  
Recent medical examinations conducted by the VA and private 
audiologists do indicate that the veteran has a current 
bilateral hearing loss disability and tinnitus.

During his May 2001 VA audio exam, the veteran reported a 
history of bilateral progressive hearing loss over the course 
of the previous ten years.  The VA examiner noted that the 
audio exam revealed a bilateral high-frequency sensorineural 
hearing loss.  However, the examiner stated that he believed 
the bilateral hearing loss and tinnitus were age related and 
that he could "find nothing to substantiate service-
connected hearing loss and tinnitus." 

The private audio examination conducted in January 2002 
revealed similar results.  The exam showed that the veteran's 
pure tone thresholds for both the left and right ears 
averaged 35 decibels, with speech discrimination of 88% in 
the right ear and 80% in the left ear.  The examiner noted 
that the veteran "has tinnitus and needs a programmable or 
digital hearing aid."  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for an 
organic disease of the nervous system may be granted if it 
manifests to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board recognizes its heightened duty to explain its 
findings and conclusions and carefully apply the benefit-of-
the-doubt rule because the veteran's service medical records 
are presumed destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board has carefully reviewed the 
medical reports and discharge service papers and finds that 
the preponderance of the evidence is against the grant of 
service connection for bilateral hearing loss.  The reasons 
follow.

The Board is aware that the veteran is a combat veteran, and 
thus he is entitled to the application of 38 U.S.C.A. § 
1154(b) (West 2002).  The statute provides the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation  of 
such injury or disease, if consistent 
with the circumstances, conditions, or 
hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service, and to that 
end, shall resolve every reasonable doubt 
in favor of the veteran. . . .

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

Here, the veteran is competent to report he noticed hearing 
loss and tinnitus in service, which he did report when he 
filed his substantive appeal to the May 2002 rating decision.  
In fact, the Board accepts that the veteran was exposed to 
noise during combat and that he experienced periods of 
hearing loss and tinnitus during service.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
current disability or nexus to service, both of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Thus, the 
veteran's combat status allows him to allege hearing loss in 
service but does not allow him to allege that his current 
hearing loss disability is related to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes that the veteran has established a current 
hearing loss disability in accordance with VA regulation.  
See 38 C.F.R. § 3.385 (mandating that impaired hearing will 
be considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94%).  The private audio exam and VA audio exam results both 
indicate that the veteran meets these standards for 
disability.  However, the veteran has not submitted competent 
evidence of a nexus to his service.  Significantly, during 
the veteran's May 2001 VA audio examination, he reported 
experiencing a period of progressive bilateral hearing loss 
for only the previous ten years.  At the time of this 
examination, the veteran had been discharged from service for 
over fifty-five years.  Additionally, the VA medical examiner 
stated that he could not relate the veteran's current 
disabilities to service; rather, he indicated that they were 
most likely age-related.  The private audio exam also did not 
indicate a nexus to service for the veteran's current hearing 
loss and tinnitus disabilities; it simply stated that the 
veteran has tinnitus and needs a hearing aid.  

Absent competent evidence creating a link of hearing loss 
disability to service, the veteran's claim for service 
connection for bilateral hearing loss cannot be granted.  
Again, there is a fifty-five year gap in time between the 
veteran's discharge from service and the first objective 
evidence of a hearing loss disability.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss disability.  See Gilbert, 1 Vet. 
App. at 55.

However, a different result is reached in regard to the claim 
for service connection for tinnitus.  As noted, the veteran 
is a combat veteran and the Board accepts that he was exposed 
to noise during service.  More importantly, the veteran, in 
the substantive appeal, has reported that he has had ringing 
since he was in combat.  The veteran is competent to report 
that he has ringing now.  He is competent to report that he 
had ringing during service and he is competent to report that 
he has had ringing since service.  Although the examiner 
stated that he believed that the tinnitus was age related 
(presbycusis), the Board finds the veteran's statements 
regarding continuity to be more probative.  Therefore, the 
preponderance of the evidence supports granting service 
connection for tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



